FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 14, 2021

                                      No. 04-21-00149-CV

                                        Nasser NAKISSA,
                                            Appellant

                                                v.

                                     Sarah E. MENCHACA,
                                            Appellee

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-19593
                       Honorable Cathleen M. Stryker, Judge Presiding


                                         ORDER

         On December 1, 2021, we ordered appellant to file a written response that
presented a reasonable explanation for: (1) appellant’s failure to file the notice of appeal
in a timely manner; and (2) appellant’s failure to comply with a previous order of this
court. We cautioned appellant that if he did not comply with our December 1, 2021 order,
we would dismiss this appeal for want of prosecution. On December 13, 2021, appellant
filed a satisfactory response. Accordingly, we will retain this appeal on our docket.

        The reporter’s record was originally due May 17, 2021 and was not filed. On May
15, 2021, court reporter Mary Scopas filed a notification of late record stating that
appellant had neither requested the record nor paid the court reporter’s fee for preparing
the record. We therefore ORDER appellant Nasser Nakissa to provide written proof to
this court by December 27, 2021 that:

       (1) he has requested the court reporter to prepare the reporter’s record,
       which request must be in writing and designate the portions of the
       proceedings and the exhibits to be included, TEX. R. APP. P. 34.6(b)(1);
       and
       (2) he has paid or made arrangements to pay the reporter’s fee or is
       entitled to appeal without paying the reporter’s fee, TEX. R. APP. P.
       35.3(b)(3).

        If appellant fails to respond within the time provided, his brief will be due within
thirty (30) days from the date of this order, and the court will consider only those issues
                                                                                         FILE COPY

or points raised in appellant’s brief that do not require a reporter’s record for a decision.
See TEX. R. APP. P. 37.3(c).


                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of December, 2021.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court